        Case 2:21-cv-07286 Document 1 Filed 09/10/21 Page 1 of 11 Page ID #:1



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     JONATHAN GALATZAN
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   VICTOR A. RODGERS (Cal. Bar No. 101281)
     MAXWELL COLL (Cal. Bar No. 312651)
 6   Assistant United States Attorney
     Asset Forfeiture/General Crimes Sections
 7        Federal Courthouse, 14th Floor
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-2569/1785
 9        Facsimile: (213) 894-0142/0141
          E-mail: Victor.Rodgers@usdoj.gov
10                Maxwell.Coll@usdoj.gov
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                            UNITED STATES DISTRICT COURT
13
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                   WESTERN DIVISION
15
     UNITED STATES OF AMERICA,               Case No. 2:21-cv-07286
16
               Plaintiff,                    COMPLAINT FOR FORFEITURE
17
                     v.                      18 U.S.C. § 981(a)(1)(A) & (C) and
18                                           21 U.S.C. § 881(a)(6)
     $1,182,500.00 IN U.S. CURRENCY,
19                                           [FBI]
               Defendant.
20

21
          Plaintiff United States of America brings this claim against
22
     defendant $1,182,500.00 in U.S. Currency, and alleges as follows:
23
                                JURISDICTION AND VENUE
24
          1.   The government brings this in rem forfeiture action
25
     pursuant to 18 U.S.C. § 981(a)(1)(A) & (C) and 21 U.S.C. § 881(a)(6).
26
          2.   This Court has jurisdiction over the matter under 28 U.S.C.
27
     §§ 1345 and 1355.
28
        Case 2:21-cv-07286 Document 1 Filed 09/10/21 Page 2 of 11 Page ID #:2



 1        3.      Venue lies in this district pursuant to 28 U.S.C. § 1395.

 2                               PERSONS AND ENTITIES

 3        4.      The plaintiff in this action is the United States of

 4   America.

 5        5.      The defendant in this action is $1,182,500.00 in U.S.

 6   Currency (the “defendant currency”) seized by law enforcement

 7   officers on or about March 22, 2021, at U.S. Private Vaults at 9182

 8   Olympic Boulevard in Beverly Hills, California and located within box

 9   number 3907.

10        6.      The defendant currency is currently in the custody of the

11   United States Marshals Service in this District, where it will remain

12   subject to this Court’s jurisdiction during the pendency of this

13   action.

14        7.      The interests of third parties may be adversely affected by

15   these proceedings.

16                               BASIS FOR FORFEITURE

17   Background Regarding U.S. Private Faults
18        8.      U.S. Private Vaults (“USPV”) is a company that was in the
19   business of renting safe deposit boxes to customers.          By providing

20   and promoting total anonymity, USPV catered to and attracted

21   criminals who sought to keep their identities and the source of their

22   cash beyond the reach of banks, regulators, the IRS, and law

23   enforcement.

24        9.      The company’s primary pitch to customers was anonymity, as

25   reflected in its website that provided “Complete Privacy; Biometric

26   Identification; No ID Required.”       USPV also boasted in its website

27   “Our business is one of the very few where we don’t even want to know

28   your name.    For your privacy and the security of your assets in our

                                            2
        Case 2:21-cv-07286 Document 1 Filed 09/10/21 Page 3 of 11 Page ID #:3



 1   vault, the less we know the better.”        This advertisement appealed to

 2   persons engaged in activities which they wished to hide from legal

 3   authorities and law-abiding financial institutions.

 4           10.   USPV also posted on its website “Four Reasons to Store Your

 5   Gold At USPV,” information designed to market the company’s services,

 6   which led to many involved in criminal activities to rent boxes from

 7   USPV.    The posting asserted:

 8           Banks require clients to provide their social security

 9           number and a photo identification as a condition for

10           renting a safe deposit box.    Your information is then filed

11           in the bank's central data system.     This information can be

12           easily accessed by government agencies (such as the IRS) or

13           attorneys armed with court orders. If no one is aware you

14           have a safe deposit box, the contents (your gold) are much

15           safer.

16   By advocating a service which circumvented the IRS and persons “armed

17   with court orders,” customers engaged in illegal activity were

18   attracted to and ultimately stored and secreted their criminal

19   proceeds (which the government has a legitimate interest in) at USPV,

20   instead of at banks or law-abiding financial institutions where their

21   illegal activities would more likely be uncovered.

22           11.   In the same post, “Four Reasons to Store Your Gold At

23   USPV”, USPV stated:

24           As government chartered institutions, banks are now

25           required to file “suspicious activity reports.” . . . U.S.

26           Private Vaults is not subject to federal banking laws and

27           would only cooperate with the government under court order.

28   By marketing services in this fashion, some persons who ultimately

                                            3
        Case 2:21-cv-07286 Document 1 Filed 09/10/21 Page 4 of 11 Page ID #:4



 1   became USPV customers, were attracted by the advertisements because

 2   USPV’s safe deposit box storage facilities offered them a much safer

 3   place to store their illegal criminal proceeds, unlike law-abiding

 4   banks, so as to eliminate their fear of apprehension by law

 5   enforcement and in promotion of their illegal activities.

 6        12.   Further, and in order to shield customers from having law

 7   enforcement uncover their illegal activity, USPV encouraged its

 8   customers pay their box rental fees in cash.         In addition, USPV

 9   charged customers significantly higher prices than those charged by

10   major banks, because USPV offered something which legitimate banks do

11   not: anonymity, a place to store illegally obtained cash, tips and

12   assistance in avoiding law enforcement and a willingness to look the

13   other way with regard to all types of criminal conduct.           And one of

14   USPV’s owners has gone so far as to brag about bringing to USPV

15   individuals selling marijuana and other drugs illegally, based on the

16   owner’s connections, by marketing USPV as a safe place for those

17   criminal actors and potential USPV customers to store their ill-

18   gotten gains.

19        13.   Not surprisingly, because USPV’s business model is designed

20   to appeal and cater to criminals, USPV has repeatedly been used by

21   criminals to store criminal proceeds.        Over the years, the contents

22   of specific boxes at USPV have been forfeited because they are the

23   proceeds of criminal activity.      For example, on July 1, 2019,

24   officers seized $215,653 from Michael Beaver, as he was leaving USPV,

25   and then seized an additional $1,448,700 from his USPV boxes.

26   Records from the Employment Development Department (the “EDD”), which

27   is the California agency to whom employers must report wages earned

28   by their employees, showed Beaver had no legitimate employment

                                            4
        Case 2:21-cv-07286 Document 1 Filed 09/10/21 Page 5 of 11 Page ID #:5



 1   income.       In addition, Beaver’s phones revealed evidence of drug

 2   trafficking activity, and the in excess of $1.6 million funds were

 3   forfeited as proceeds of unlawful activity.

 4           14.    On April 21, 2019, a victim was kidnapped in San Diego and

 5   brutally tortured in a warehouse, where the victim was hit with

 6   sticks and baseball bats; stripped naked; hit with a hammer on the

 7   victim’s toes; and set on fire.       Allan Newman was arrested and

 8   charged with kidnapping for ransom, attempted murder, torture and

 9   aggregated mayhem relative to the beating.         The victim had been

10   employed by a group of people who were engaged in distributing

11   counterfeit marijuana vaping cartridges, and the group believed the

12   victim had stolen a suitcase full of cash, which a vape cartridge

13   customer had left at the warehouse.        A portion of the funds had been

14   placed by the victim’s ex-wife in a safe deposit box at USPV, which

15   the ex-wife retrieved and used to pay the victim’s ransom.

16           15.    On March 6, 2018, officers seized $101,080 and 26 gold bars

17   from Vincent Ramos’ USPV box.      Ramos was the CEO of a company that

18   facilitated the importation, exportation and distribution,

19   internationally, of wholesale quantities of cocaine, heroin and

20   methamphetamine.      The currency and gold bars were forfeited, and

21   Ramos was indicted and pleaded guilty to Racketeering and Drug

22   Trafficking, in the Southern District of California.          See United

23   States v. Ramos, Case No. 18cr1404-WQH.

24           16.    In September 2016, officers seized $592,450 and $435,190,

25   respectively, from two USPV boxes of Mikhail Malykhin, an individual

26   who was the leader of an identity theft/computer intrusion fraud

27   ring.    He and others were involved in a complex scheme involving

28   altering hacked debit cards from a health insurance provider and

                                            5
        Case 2:21-cv-07286 Document 1 Filed 09/10/21 Page 6 of 11 Page ID #:6



 1   altering the codes to cash out the debit cards.          Malykhin was

 2   indicted and pleaded guilty to committing access device fraud, and

 3   the over $1,000,000 in funds seized from Malykhin’s boxes were

 4   forfeited as proceeds of the fraud and were used to pay restitution

 5   to victims of Malykhin’s fraud.       See United States v. Malykhin,

 6   Central District of California Case No. 16cr0688-DMG.

 7        17.   In November 2015, officers seized $1,543,400 from the USPV

 8   box of Gerald Lebowitz, which he stated had been brought into the

 9   United States illegally to avoid taxes.        However, further

10   investigation revealed that Lebowitz was part of a conspiracy to

11   distribute methaqualone, a controlled substance, and officers seized

12   over 45 kilograms of methaqualone powder and 12 canisters of the

13   chemical o-Taluidine, both chemical precursors, during the course of

14   the investigation.     The funds were forfeited as criminal proceeds.

15   See United States of America v. Lebowitz, Central District of

16   California Case No. 17cr-0053-CAS.
17        18.   On October 28, 2015, officers seized $500,000, 22 gold bars
18   and 15 gold coins from the USPV box of Cyrus Irani, who was the
19   master bookmaker and head of an illegal gambling organization that

20   operated both internet and traditional bookmaking operations, and

21   engaged in money laundering.      He pleaded guilty to Enterprise

22   Corruption, and 14 others in his organization were convicted of

23   various gambling, money laundering and enterprise corruption charges.

24   The assets found in Irani’s box were forfeited as criminal proceeds.

25   The Property At Issue In This Case

26        19.   The assets seized from the box at issue in this case are an

27   example of persons storing assets from their illegal activity at

28   USPV, as a result of USPV’s advertisements, marketing efforts and

                                            6
        Case 2:21-cv-07286 Document 1 Filed 09/10/21 Page 7 of 11 Page ID #:7



 1   other transactions and activities over the web, on-line and in the

 2   mails, designed to induce persons to rent boxes at USPV to hide their

 3   ill-gotten gains.     The assets seized represent the proceeds of

 4   criminal activity and were involved in money laundering activity,

 5   which therefore renders them subject to forfeiture.

 6           20.   As set forth above, officers found $1,182,500.00 in U.S.

 7   Currency (i.e., the defendant currency) inside box number 3907 at

 8   USPV.    The funds inside the box contained numerous characteristics of

 9   drug trafficking and money laundering.        More specifically, the funds

10   were stacked and bundled.     In addition, portions of the funds were

11   vacuum-sealed, which is how persons engaged in drug trafficking

12   package currency because they believe that vacuum-sealing currency

13   will mask the odor of narcotics emanating from the funds from

14   narcotic detection canines.      Drug traffickers and money launderers

15   know that law enforcement uses narcotic detection canines to sniff

16   currency, in order to show that funds are connected to narcotic

17   trafficking.

18           21.   In addition, the funds were rubber-banded, which is another

19   indicator of narcotic trafficking.         Furthermore, the defendant

20   currency was in denominations consistent with narcotic trafficking

21   and money laundering.

22           22.   Also, and as mentioned above, USPV catered to persons

23   desirous of secreting their criminal proceeds from law enforcement,

24   by permitting those persons to rent their boxes anonymously.               That is

25   precisely the situation with the person who rented box number 3907

26   which housed over $1.1 million in funds.        That boxholder chose not to

27   leave any identifying information inside box number 3907, which also

28   is an indicator of illegal activity, as a person engaged in

                                            7
        Case 2:21-cv-07286 Document 1 Filed 09/10/21 Page 8 of 11 Page ID #:8



 1   legitimate activity would normally leave identifying information so

 2   that the boxholder or the boxholder’s representatives could be

 3   contacted in the event of an emergency or the boxholder’s unexpected

 4   death.

 5        23.    There are other indicia of narcotic trafficking linking the

 6   defendant currency to narcotic trafficking and money laundering.           A

 7   trained, state-certified narcotic detection canine gave a positive

 8   alert to the defendant currency, which signifies that the funds had

 9   recently been in close proximity with narcotics.          As of the positive

10   alert, the canine had received hundreds of hours of training

11   (including weekly training after the canine’s initial certification)

12   in the detection of cocaine, methamphetamine, marijuana and heroin,

13   and the canine alerts to the scent of narcotics for which the canine

14   is trained.   The canine’s training has included routinely checking

15   both circulated and uncirculated United States currency, in order to

16   ensure that the canine does not alert to the actual odor of currency

17   itself but instead to the odor of controlled substances on the

18   currency.   Since the canine’s initial certification, the canine has

19   been responsible for the location and seizure of controlled

20   substances and United States currency.

21                              FIRST CLAIM FOR RELIEF

22        24.    Plaintiff incorporates the allegations of paragraphs 1-23

23   above as though fully set forth herein.

24        25.    Based on the above, plaintiff alleges that the defendant

25   currency represents or is traceable to proceeds of illegal narcotic

26   trafficking, was intended to be used in one or more exchanges for a

27   controlled substance or listed chemical, or was used or intended to

28   be used to facilitate a controlled substance or listed chemical

                                            8
        Case 2:21-cv-07286 Document 1 Filed 09/10/21 Page 9 of 11 Page ID #:9



 1   violation, in violation of 21 U.S.C. § 841 et seq.          The defendant

 2   currency is therefore subject to forfeiture pursuant to 21 U.S.C.

 3   § 881(a)(6).

 4                             SECOND CLAIM FOR RELIEF

 5        26.   Plaintiff incorporates the allegations of paragraphs 1-23

 6   above as though fully set forth herein.

 7        27.   Based on the above, plaintiff alleges that the defendant

 8   currency constitutes or is derived from proceeds traceable to a

 9   controlled substance violation, a specified unlawful activity as

10   defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D).           The defendant

11   currency is therefore subject to forfeiture pursuant to 18 U.S.C.

12   § 981(a)(1)(C).

13                              THIRD CLAIM FOR RELIEF

14        28.   Plaintiff incorporates the allegations of paragraphs 1-25
15   above as though fully set forth herein.
16        29.   Based on the above, plaintiff alleges that the defendant
17   currency constitutes property involved in multiple transactions or
18   attempted transactions in violation of 18 U.S.C. § 1956(a)(1)(A)(i)
19   or (a)(1)(B)(i), or property traceable to such property, with the

20   specified unlawful activity being a controlled substance or listed

21   chemical violation.    The defendant currency is therefore subject to

22   forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).

23                             FOURTH CLAIM FOR RELIEF

24        30.   Plaintiff incorporates the allegations of paragraphs 1-25

25   above as though fully set forth herein.

26        31.   Based on the above, plaintiff alleges that the defendant

27   currency constitutes property involved in multiple transactions or

28   attempted transactions in violation of 18 U.S.C. § 1957(a), or

                                            9
       Case 2:21-cv-07286 Document 1 Filed 09/10/21 Page 10 of 11 Page ID #:10



 1   property traceable to such property, with the specified unlawful

 2   activity being a controlled substance or listed chemical violation.

 3   The defendant currency is therefore subject to forfeiture pursuant to

 4   18 U.S.C. § 981(a)(1)(A).

 5        WHEREFORE, plaintiff United States of America prays:

 6        (a)   that due process issue to enforce the forfeiture of the

 7   defendant currency;

 8        (b)   that due notice be given to all interested parties to

 9   appear and show cause why forfeiture should not be decreed;

10        (c)   that this Court decree forfeiture of the defendant currency

11   to the United States of America for disposition according to law; and

12        (d)   for such other and further relief as this Court may deem

13   just and proper, together with the costs and disbursements of this

14   action.

15   Dated: September 10, 2021         TRACY L. WILKISON
                                       Acting United States Attorney
16                                     SCOTT M. GARRANGER
                                       Assistant United states Attorney
17                                     Chief, Criminal Division

18
                                       _______/s/___________________
19                                     VICTOR A. RODGERS
                                       MAXWELL COLL
20                                     Assistant United States Attorneys
                                       Asset Forfeiture/General Crimes
21                                     Sections

22                                     Attorneys for Plaintiff
                                       UNITED STATES OF AMERICA
23

24

25

26

27

28

                                           10
       Case 2:21-cv-07286 Document 1 Filed 09/10/21 Page 11 of 11 Page ID #:11



 1                                    VERIFICATION

 2        I, Lynne Zelhart, hereby declare that:

 3        1.   I am a Special Agent with the Federal Bureau of

 4   Investigation.

 5        2.   I have read the above Complaint for Forfeiture and know the

 6   contents thereof.

 7        3.   The information contained in the Complaint is either known

 8   to me personally, was furnished to me by official government sources,

 9   or was obtained pursuant to subpoena.        I am informed and believe that

10   the allegations set out in the Complaint are true.

11        I declare under penalty of perjury under the laws of the United

12   States of America that the foregoing is true and correct.

13        Executed on September 9, 2021 at Los Angeles, California.

14

15                                           /s/ Lynne Zelhart
                                                 Lynne Zelhart
16

17

18

19

20

21

22

23

24

25

26

27

28

                                           11
